Citation Nr: 0915771	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  04-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
prior to April 23, 2003, and from June 1, 2003, for residuals 
of status post operative medial meniscus repair of the left 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from April 1981 to 
January 1996 as well as prior periods of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for the left knee 
disability and assigned a noncompensable evaluation, 
effective December 4, 2002.  An April 2004 rating increased 
the evaluation to 10 percent and assigned a temporary total 
hospitalization rating from April 23, 2003, to May 31, 2003.  
Thereafter, the prior 10 percent rating was continued.  

The issue on appeal was previously before the Board in May 
2008 when it was remanded for additional evidentiary 
development.  


FINDING OF FACT

The service-connected left knee disorder is clinically 
manifested by, at most, restriction in flexion to 110 degrees 
and no restriction in extension.  


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 10 percent prior to April 23, 2003, and from June 1, 2003, 
for residuals of status post operative medial meniscus repair 
of the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in August 2002 
and May 2008 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and adjudicated by this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the August 2002 and May 2008 VCAA 
letters and also was provided with notice of the types of 
evidence necessary to establish a rating and effective date 
for the disability on appeal in a March 2006 VCAA letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Further, the Board finds that the duty to notify the Veteran 
in an increased rating case, as recently set forth in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), does not 
apply in the present claim, as it involves an initial rating 
claim.  The Court and the United States Court of Appeals for 
the Federal Circuit have held that once service connection is 
granted, the claim is substantiated and additional VCAA 
notice is not required.  Thus, any defect in the VCAA notice 
is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, VCAA notice requirements are satisfied in 
the matter of an initial rating claim flowing downstream from 
the appeal of a rating decision granting service connection, 
such as in the case at hand.  The Board further notes, 
however, that a letter dated in October 2008 complies with 
the requirements set forth in Vazquez-Flores. 

The Board finds that there has been compliance with the 
assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded appropriate VA 
examinations.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue decided 
herein for which attempts to obtain the evidence have not 
been made.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.

Analysis

The Veteran has claimed entitlement to an initial rating in 
excess of 10 percent for his service-connected left knee 
disability.  The 10 percent rating has been assigned under 
Diagnostic Code 5260.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees. 

In VAOPGCPREC 9-04, VA General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04.  
Specifically,  where a Veteran has both limitation of flexion 
and limitation of extension of the same leg, the limitations 
must be rated separately to adequately compensate for 
functional loss associated with injury to the leg.  Id.   

Normal range of motion of the knee for VA purposes is 0 
degrees of extension and 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II. 

The Board finds that an increased rating is not warranted for 
the service-connected left knee based on limitation of 
flexion or extension.  Range of motion testing which was 
conducted on numerous occasions during the pertinent time 
period demonstrate that the service-connected left knee is 
manifested by a restriction in flexion to, at most, 110 
degrees and no restriction in extension.  

A private clinical record dated in January 2002, reveals that 
flexion was limited to 130 degrees with an otherwise full 
range of motion.  Private clinical records demonstrated that 
testing conducted in February 2002 and March 2002 revealed a 
full range of motion.  Testing conducted in April 2002 shows 
that the Veteran could fully extend his knee but flexion was 
painful beyond 120 degrees.  The private clinical records 
dated in June 2002, March 2003, June 2003, November 2003 and 
December 2003, all resulted in findings that the Veteran had 
a full range of motion in the left knee.  

At the time of a May 2004 VA examination, physical 
examination revealed that the range of motion of the knee was 
from 0 to 140 degrees.  On VA examination in December 2005, 
physical examination revealed that the range of motion was 
flexion to 120 degrees with pain at the extreme and extension 
was to 0 without pain.  The most recent VA examination was 
conducted in August 2008.  Active range of motion after three 
repetitions was determined to be full flexion with subjective 
pain at 110 degrees.  Extension was full to 0 degrees.  

The Board's determination that an increased rating is not 
warranted during any portion of the appeal period based on 
limitation of flexion and extension is not changed upon 
application of 38 C.F.R. § 4.40, 4.45 and the holdings in 
Deluca.  Most of the private clinical records include 
references to a painful left knee.  At the time of a May 2004 
VA examination, the Veteran reported pain, stiffness and 
swelling in the knee.  He had flares of pain prior to surgery 
in April 2003 but none since the surgery.  He worked as a 
teacher and prolonged standing was a problem.  On VA 
examination in December 2005, the Veteran reported that his 
knee was painful.  Flare-ups occurred with prolonged 
standing, stair climbing and running.  He reported popping, 
frequent swelling and a feeling of weakness.  He worked as a 
teacher and reported difficulty standing for prolonged 
periods of time.  On VA examination in August 2008, the 
Veteran reported that there was no impediment to his usual 
occupation.  The knee pain was reported as 4 out of 10 and 
constant.  Flares of pain at the end of the day or with 
increased activity raised the pain level to 7 out of 10.  In 
July 2008, the Veteran wrote that prior to his knee 
surgeries, he was very active and would bike, run, golf and 
generally enjoy exercises.  Since the surgeries, he was no 
longer able to do these activities.  

While most of the private clinical records include references 
to a painful knee, the extent of restriction of motion as a 
result of pain was not quantified.  The May 2004 and December 
2005 reports of VA examinations demonstrate that repetitive 
testing of the knee did not result in any decrease in the 
range of motion.  The examiner who conducted the most recent 
VA examination in August 2008 determined that it could not be 
determined what additional limitation in the range of motion 
would occur as a result of flares of pain without resort to 
mere speculation.  The range of motion testing reported at 
the time of the VA examinations did specifically indicate 
when painful motion began and the noted restriction has been 
taken into account.  The Veteran has reported restriction due 
to his knee disability but has not provided information 
regarding the extent of restriction other than the 
recreational activities he no longer is able to participate 
in.  Without competent evidence which further quantifies the 
extent of additional loss of motion which is due to pain on 
use or during flares, the Board is unable to assign an 
increased rating under 38 C.F.R. § 4.40, 4.45 and the 
holdings in Deluca under Diagnostic Code 5260 or 5261.  The 
Veteran has reported that he had a feeling of weakness in the 
knee but strength testing conducted at the time of the most 
recent VA examination resulted in a finding that knee 
strength was 5/5.  There were no findings of excess 
fatigability, or incoordination in any of the clinical 
records or VA examination reports.   

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has either of 
these conditions.

The Veteran could also be rated under 5257 for other 
impairment of the knee.  Under this Diagnostic Code, for 
other impairment of the knee, recurrent subluxation or 
lateral instability, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

The Veteran has reported at times that his service-connected 
left knee disability is manifested by locking and giving way.  
The Board acknowledges the Veteran's subjective complaints, 
including locking.  However, there is no objective, that is, 
clinical, evidence of slight recurrent subluxation or slight 
instability to warrant a separate 10 percent rating under 
Diagnostic Code 5257, nor is there objective evidence of 
locking.  All the medical records demonstrate that the 
ligaments of the knee were stable.  No physical examination 
from a health care professional has resulted in a finding 
that the service-connected left knee disability is manifested 
by any recurrent subluxation or lateral instability.  The 
Board finds the medical evidence of record is more probative 
than the Veteran's allegations as to whether there is 
recurrent subluxation or lateral instability.  As a lay 
person, however, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the Veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The Veteran underwent two knee surgeries 
during the appeal period.  The Board does not find that two 
surgeries are consistent with "frequent periods of 
hospitalization" and he has previously been granted a 
temporary total hospitalization rating  There is no evidence 
that the service-connected left knee disability is manifested 
by marked interference with employment.  The Veteran has 
reported that he is a teacher and prolonged standing is a 
problem.  However, at the time of the most recent VA 
examination, it was noted that the left knee disability was 
not an impediment to the Veteran's usual occupation.  His 
symptomatology is contemplated in the currently assigned 
evaluation.  Under these circumstances, the Board finds that 
the Veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the claim of entitlement to an 
increased initial rating for residuals of status post 
operative medial meniscus repair of the left knee, the Board 
finds that such rule is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


